Citation Nr: 1519780	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  07-40 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease (DDD) with spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  The Veteran was awarded the Combat Infantryman's Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision rendered December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for a low back disability.

In August 2010, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record.

In October 2010, the Board remanded the claim for additional development.  In May 2014, the Board remanded the claim for a hearing before a new VLJ, because the VLJ who conducted the August 2010 was no longer with the Board.

In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.
 

FINDINGS OF FACT

1.  A low back condition was not noted at the time of examination, acceptance, and enrollment into service.

2.  While there is clear and unmistakable evidence that a low back disorder preexisted service, the evidence does not clearly and unmistakably show that the disorder was not aggravated by service.

3.  The Veteran's current lumbar spine DDD with spinal stenosis is related to his combat service.


CONCLUSION OF LAW

Lumbar spine DDD with spinal stenosis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Initially, the record establishes that the Veteran has a current diagnosis of DDD with spinal stenosis as recorded on the December 2010 VA examination report.

When there is evidence that a disorder preexisted service, the Board must consider the principle that every Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Significantly, however, "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see also Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service").

In this case, the Veteran claims his current lumbar spine DDD is related to carrying heavy loads and wounded personnel over hilly and difficult terrain as an infantryman and combat medic in Vietnam.  The Veteran received the combat infantry badge and is therefore presumed to have engaged in combat with the enemy, which entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  In a February 2015 note, Dr. "R.E" opined that the Veteran's current back disability was more likely than not related to his military service.  He noted that the Veteran was a medic in Vietnam and that the lifting and carrying medical supplies in this context could have injured anyone's back.  While this rationale is limited, it is consistent with the Veteran's combat status and is therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  There is no contrary opinion in the record and the weight of the evidence therefore reflects that the Veteran's current lumbar spine DDD with spinal stenosis is related to his combat service.  See Reeves, 682 F.3d at 999 (the fact that the claimed cause of the Veteran's disability is established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service).

As the Veteran has shown his current lumbar spine DDD is related to service, the Board must address the presumption of soundness.  The first question in this regard is whether a back disorder was "noted" on entry into service.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) ("before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In this case, a June 1967 pre-induction examination report reflects that the Veteran's spine was normal upon clinical examination.  There is also a stamp on the first page of this document that indicates that a physical inspection dated June 6, 1968 reflected no additional defects discovered.  The word induction is stamped over the term pre-induction in the purpose of examination section (box #5).  In the notes section of the examination report (box #71), there is a handwritten notation indicating that an orthopedic consultation indicated that the Veteran claimed a "catch" with bending and was treated by a chiropractor who indicated that the Veteran had a herniated nucleus pulposus that rendered him unfit for military service.  There is a line drawn through the words and a notation of "ortho clearance" was written under the date of "6 June 68" (the same as the stamp on the front page).  There is nothing written in the summary of defects and diagnoses section and all of the Veteran's physical profile categories were marked as "1."  The Veteran marked "yes" on the report of medical history concerning recurrent back pain.  The report of medical history also notes a "slip-disc" in box #33 and "back ache intermittent - autumn 1966 - ? disc - No X-rays" in box #39 (physician's summary).  There is also a June 1968 letter from the Veteran's chiropractor indicating that X-rays of the lumbar spine showed cronal and sagittal articulations of the facets of the vertebrae.

Given that there is nothing written in the summary of defects and diagnoses section of the examination report, the reference to the orthopedic consult and chiropractor report in the notes has a line through it, and the normal spine finding on the front of the examination report, the Board finds that a low back disorder was not noted at entry and the notes on the report are more akin to the history of preservice existence of conditions recorded at the time of examination that do not constitute a "noted" defect, infirmity, or disorder under 38 C.F.R. § 3.304(b).

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been in sound condition.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness has therefore attached in this case and can only be rebutted by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Id. Clear and unmistakable evidence means evidence that "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 
22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

There is clear and unmistakable evidence that a low back disorder preexisted service, in the form of the chiropractor's June 1968 letter, the Veteran's report of recurrent back pain in the report of medical history, and the Veteran's subsequent statements indicating a preexisting disorder.  There is not, however, clear and unmistakable evidence that the preexisting disorder was not aggravated by service.  In this regard, although the spine was normal on the March 1970 separation examination and the Veteran indicated that he did not have and had never had recurrent back pain, there are multiple lay statements from the Veteran's wife, siblings, and fellow servicemen indicating that his back worsened during service, as well as an August 1968 service treatment record with a diagnosis of back strain.  There is thus competent and credible evidence that the Veteran's back disorder worsened during service.

The only medical opinion on this question is that of the December 2010 VA examiner, who opined that "it is less likely as not that the Veteran's in-service back strain represented an increase in severity.  The basis of this opinion is that he checked no for back trouble of any kind on his report of medical history in 1970 and we have one visit for back pain noted in his C-file."  In a January 2012 letter, the Veteran explained why he checked "no" in response to this question, specifically, that he was anxious to get home to his injured father, did not read the form carefully, and checked no for all of the boxes.  The Board finds the Veteran's statements in this regard to be credible, because the question was whether the Veteran now had or had ever had recurrent back pain and he had previously indicated on the entrance report of medical history that he had recurrent back pain.  As the Veteran had previously indicated he had back pain, it is credible that he checked no on all of the boxes to facilitate his prompt separation from service rather than because he had never had back pain.  The December 2010 VA examiner's opinion on this question is therefore based on an inaccurate factual premise and is of no probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely").

The evidence is therefore at least evenly balanced as to whether the Veteran's low back disorder worsened during service.  As the reasonable doubt created by the relative equipoise in the evidence on this point must be resolved in favor of the Veteran, the Board finds that his low back disorder worsened during service and it is therefore presumed to have been aggravated by service.  38 C.F.R. § 3.102 (stating that the benefit of the doubt doctrine applies to "any . . . point").  

As the evidence reflects that the Veteran's current lumbar spine DDD is related to service and the presumption of soundness has not been rebutted, entitlement to service connection for lumbar spine DDD with spinal stenosis is warranted.  
See Wagner, 370 F.3d at 1094-96 (stating that in cases where the presumption of soundness cannot be rebutted, claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).
 

ORDER

Entitlement to service connection for lumbar spine DDD with spinal stenosis is granted.



____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


